By Judge William H. Ledbetter, Jr.
The issue presented in this civil appeal is whether the plaintiff, who noted the appeal, may now amend her ad damnum to an amount in excess of the jurisdiction of the general district court.
Appeals of civil cases from the general district court to the circuit court are governed by Virginia Code § 16.1-106 et seq. The appeal is of right, if properly perfected, and the trial in circuit court is de novo.
In such cases, the jurisdiction of the circuit court is derivative. For that reason, the Supreme Court held in Stacy v. Mullins, 185 Va. 837 (1946), that a plaintiff cannot amend his pleading in circuit court to claim an amount greater than the jurisdiction limit of the general district court.
In 1997, the General Assembly changed the law announced in Stacy v. Mullins by amending § 16.1-114.1 as follows:
In any case where an appeal is taken by a defendant, the circuit court may direct amendments to increase the amount of the claim above the jurisdictional amount set forth in § 16.1-77. [Emphasis added.]
Here, the plaintiff is the appellant. Therefore, the 1997 amendment does not apply.
The plaintiff, having invoked the jurisdiction of the general district court, is bound by the jurisdictional limits of that court even on appeal to the circuit court because the trial in the circuit court is only a continuation of the original *231suit which was commenced in a court of limited jurisdiction. See Bryson, Virginia Civil Procedure (3d ed. 1997) pp. 94-96. Thus, in such circumstances, the circuit court cannot allow any amendment to the pleadings that would go beyond the jurisdiction of the lower court.
The jurisdictional limit of the general district court in such cases is $15,000.00. Section 16.1-77.
Therefore, the plaintiff’s motion to amend her ad damnum to $100,000.00 will be denied.
In the alternative, the plaintiff seeks to amend her ad damnum to $15,000.00. Because that amount is within the jurisdiction of the general district court and was within such jurisdictional limits when this suit was original filed there on September 2, 1997, the circuit court has authority to allow the amendment.
Section 16.1-114.1 provides that in civil appeals, the circuit court should liberally permit amendments and corrections to cure defects, irregularities, and omissions “to promote substantial justice.” Further, Rule 1:8 states that amendments to pleadings should be liberally granted.
This case is not yet set for trial. The amendment would increase the ad damnum from $13,600.00 to $15,000.00. No cause for denying the request has been shown.
Accordingly, the court grants the plaintiff leave to amend her civil warrant to claim damages in the amount of $15,000.00.